Order filed October 4, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00464-CV
                                    ____________

          IN THE INTEREST OF K.C.L. AND M.W.L., CHILDREN


                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. 16-FD-2240

                                    ORDER

      Appellant C.N.L.’s brief was due September 28, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court by October 29, 2018, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM